                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

MAMBERTO REAL,

          Plaintiff,

v.                              Case No:   2:18-cv-331-FtM-29UAM

MICHAEL PERRY, individual
capacity and CITY OF FORT
MYERS, official capacity,

          Defendants.



                          OPINION AND ORDER

     This matter comes before the Court on defendant Michael

Perry’s Amended Motion to Dismiss Plaintiff's Amended Complaint

(Doc. #29) and defendant City of Fort Myers’ Motion to Dismiss

Plaintiff’s Amended Complaint (Doc. #3), both filed on January 4,

2019. In response, plaintiff filed a Motion to Respond Defendant's

Michael Perry Motion to Dismiss (Doc. #32) on January 8, 2019, and

a Motion to Respond Defendant’s City of Fort Myers Motion to

Dismiss (Doc. #33).     For the reasons set forth below, defendant

Perry’s motion is granted, defendant City of Fort Myers’ motion is

denied in part and granted in part, and plaintiff is granted leave

to file an amended complaint.

                                 I.

     Under Federal Rule of Civil Procedure 8(a), a Complaint must

contain a “short and plain statement of the grounds for the court’s
jurisdiction”, and a “short and plain statement of the claim

showing that the pleader is entitled to relief.”                Fed. R. Civ. P.

8(a)(1), (2).      This obligation “requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause

of action will not do.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007) (citation omitted).        To survive dismissal, the factual

allegations must be “plausible” and “must be enough to raise a

right to relief above the speculative level.”                  Id. at 555.    See

also Edwards v. Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).

This requires “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citations omitted).

       In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to plaintiff, Erickson v. Pardus,

551 U.S. 89 (2007), but “[l]egal conclusions without adequate

factual support are entitled to no assumption of truth,” Mamani v.

Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations omitted).

“Threadbare    recitals   of   the    elements   of   a    cause    of    action,

supported by mere conclusory statements, do not suffice.” Iqbal,

556 U.S. at 678.     “Factual allegations that are merely consistent

with    a   defendant’s   liability    fall   short       of    being    facially

plausible.”    Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th

Cir. 2012) (citations omitted).        Thus, the Court engages in a two-



                                      2
step approach: “When there are well-pleaded factual allegations,

a court should assume their veracity and then determine whether

they plausibly give rise to an entitlement to relief.”   Iqbal, 556

U.S. at 679.

     A pleading drafted by a party proceeding unrepresented (pro

se) is held to a less stringent standard than one drafted by an

attorney, and the Court will construe the documents filed as a

complaint and amended complaint liberally.    Jones v. Fla. Parole

Comm'n, 787 F.3d 1105, 1107 (11th Cir. 2015).

                                 II.

     In the Amended Complaint (Doc. #15), plaintiff Mamberto Real

(Real or plaintiff) alleges that on or about Christmas Day 2016,

he lost his apartment because he lost his job.    Plaintiff became

homeless, and was living in his car before being admitted at

Shelter Bob James Triage.     Plaintiff was discharged from the

shelter on February 10, 2017, but remained in the shelter’s parking

lot sleeping in his car at night.

     On February 15, 2017, at approximately 12:40 a.m., defendant

Michael Perry (Perry), a Police Officer with the City of Fort

Myers, approached plaintiff’s car, shined a flashlight into his

car, and stated “Hey you they do not want you here, I already know

you have driver license, you have five (5) seconds to leave or I

am going to shoot you NIGGER.”    (Doc. #15, ¶ 10.)   Perry started

counting, and when he reached five he removed his firearm from its



                                  3
holster and pointed it at plaintiff’s face.          At that moment,

Officer Adam J. Miller intervened and placed his body between the

gun and plaintiff.     Plaintiff showed that his hands were empty;

plaintiff asserts he had no weapons in the car, and was not a

physical threat to the officer.    Plaintiff left the parking lot on

his own, without injury or arrest.      Perry was exonerated of any

wrongdoing after an investigation.

       The Amended Complaint alleges three claims against Officer

Perry:    A violation of due process for his reckless indifference

to plaintiff’s rights by intentionally displaying a weapon in

plaintiff’s face when he posed no threat (Count One); excessive

force in violation of his Fourth Amendment rights despite plaintiff

not actively resisting arrest or attempting to evade arrest (Count

Two); and violation of his equal protection rights because he was

treated in a discriminatory fashion when compared to a similarly

situated Caucasian (Count Three).      Count Four is brought against

the City of Fort Myers for having a custom, policy, and practice

of ignoring and failing to discipline misconduct of deputies when

they   unreasonably   violate   constitutional   rights   by   excessive

force, covering up wrongdoing, and by discriminating.          Plaintiff

alleges that the actions of Perry were sanctioned by the City of




                                   4
Fort Myers by failing to adequately supervise and train officers.

All counts are brought pursuant to 42 U.S.C. § 1983. 1

                               III.

     Plaintiff alleges that defendant Michael Perry violated his

due process rights, acted unreasonably with excessive force, and

violated plaintiff’s equal protection rights.     Defendant argues

that plaintiff has failed to state any claim against him and that

he is entitled to qualified immunity.     “In any § 1983 case, we

must begin our analysis by identifying “the precise constitutional

violation” the defendant has allegedly committed. Franklin v.

Curry, 738 F.3d 1246, 1250 (11th Cir. 2013) (per curiam).” Alcocer

v. Mills, 906 F.3d 944, 952 (11th Cir. 2018).

     A. Excessive Force

     The Supreme Court has rejected the “notion that all excessive

force claims brought under § 1983 are governed by a single generic

standard.” Graham v. Connor, 490 U.S. 386, 393 (1989) (“Today we

. . . hold that all claims that law enforcement officers have used

excessive force . . . in the course of an arrest, investigatory

stop, or other ‘seizure’ of a free citizen should be analyzed under


     1 Section 1983 allows a citizen who has been subjected to a
“deprivation of any rights, privileges, or immunities secured by
the Constitution and laws,” by any person acting under the color
of state or federal law to bring suit against that person.      42
U.S.C. § 1983. “By its terms, of course, the statute creates no
substantive rights; it merely provides remedies for deprivations
of rights established elsewhere.” City of Oklahoma City v. Tuttle,
471 U.S. 808, 816 (1985).


                                5
the Fourth Amendment and its ‘reasonableness’ standard, rather

than under a ‘substantive due process’ approach.”)      Rather, “[i]n

addressing an excessive force claim brought under § 1983, analysis

begins by identifying the specific constitutional right allegedly

infringed by the challenged application of force.”       Graham, 490

U.S. at 394 (citation omitted).       “Graham simply requires that if

a constitutional claim is covered by a specific constitutional

provision . . . the claim must be analyzed under the standard

appropriate to that specific provision, not under the rubric of

substantive due process.” United States v. Lanier, 520 U.S. 259,

272 n.7 (1997).

      Different constitutional rights will be at issue in excessive

force claims arising in different factual contexts.      An excessive

force claim in the context of a pre-arrest, non-seizure police

contact is analyzed under the Fourteenth Amendment substantive due

process standard even after Graham.     Wilson v. Northcutt, 987 F.2d

719, 721-22 (11th Cir. 1993); Carr v. Tatangelo, 338 F.3d 1259,

1271 (11th Cir. 2003).   But, substantive due process analysis is

inappropriate in a case if plaintiff's claim is “covered by” the

Fourth Amendment.   City of Sacramento v. Lewis, 523 U.S. 833, 843

(1998).   The Fourth Amendment covers only searches and seizures. 2

Id.


      2There is no alleged search, and there was no covered seizure
or detention in this case, therefore the Fourth Amendment does not
apply.    See Maryland v. Wilson, 519 U.S. 408, 412 (1997)

                                  6
     In the Eleventh Circuit, the Johnson v. Glick, 481 F.2d 1028,

1033 (2d Cir. 1973) criteria are applied to a substantive due

process   violation   by   considering   “the   need   for   force,   the

relationship between the need for force and the amount of force

used, the extent of injury inflicted, and ‘whether force was

applied in a good faith effort to maintain or restore discipline

or maliciously and sadistically for the very purpose of causing

harm.’”   Wilson v. Northcutt, 987 F.2d 719, 722 (11th Cir. 1993)

(citations omitted).       The Eleventh Circuit has held that “an

officer’s drawing a weapon and ordering a person stopped to lie on

the ground does not necessarily constitute excessive force during

an investigatory stop.”     Jackson v. Sauls, 206 F.3d 1156, 1171–72

(11th Cir. 2000).

     Accepting plaintiff’s version of the facts, plaintiff was in

the parking lot of the shelter from which he had been removed.

Perry approached an occupied vehicle parked at night, and counted

to five for plaintiff to exit the vehicle.       When he reached five

and plaintiff had not complied, the officer removed his firearm



(Concluding that “once a motor vehicle has been lawfully detained
for a traffic violation, the police officers may order the driver
to get out of the vehicle without violating the Fourth Amendment's
proscription of unreasonable seizures.”).     Further, the officer
did not convert his lawful encounter with a person he knew to be
in a private parking lot without approval into an unlawful one by
simply drawing his firearm. United States v. Gibbs, 917 F.3d 1289,
1297 (11th Cir. 2019) (“[T]he mere fact that an officer drew his
weapon does not transform an otherwise lawful stop into an unlawful
detention.”).


                                   7
from its holster and pointed it at plaintiff’s face.                   At that

moment, Officer Adam J. Miller intervened and placed his body

between the gun and plaintiff.              Applying the Johnson factors,

drawing the weapon in such a manner when plaintiff was not touched,

arrested, or injured was not the application of excessive force.

While plaintiff’s vehicle was stopped prior to the officer’s

arrival, the officer knew plaintiff was not authorized to be in

the parking lot and properly directed plaintiff to exit the vehicle

as a matter of course.        The motion to dismiss will be granted as

to the claim of excessive force.

     B. Equal Protection

     “[T]he Constitution prohibits selective enforcement of the

law based on considerations such as race.” Whren v. United States,

517 U.S. 806, 813 (1996).             “To succeed in an action alleging

selective prosecution based on discriminatory animus, plaintiff

must show: (1) he was treated differently from other similarly

situated individuals, i.e. others outside of his group in similar

situations were not prosecuted, and (2) he was singled out for

different   treatment        because    of     his    association     with    an

identifiable group, such as those of a particular race or religion,

or a group exercising constitutional rights.”               Lozman v. City of

Riviera   Beach,   39   F.    Supp.    3d    1392,   1418   (S.D.   Fla.   2014)

(citations omitted).




                                        8
      Plaintiff alleges that Perry used a racial slur, and that

plaintiff is a minority, but does not indicate how he was treated

differently from any other actual person, or how he was singled

out for different treatment because of his race or national origin.

Plaintiff was not arrested or injured, and Perry took no action to

violate plaintiff’s constitutional rights based on his race or

national origin.       The Court finds that plaintiff has failed to

state a claim for equal protection.

      A plaintiff may state an equal-protection “class of one” claim

if he alleges that he has been intentionally treated differently

from other people who are similarly situated to him and that no

rational   basis    supports   the   difference    in   treatment.   Griffin

Indus., Inc. v. Irvin, 496 F.3d 1189, 1200-02 (11th Cir. 2007). To

be   similarly     situated,   the   comparators   must   be   prima   facie

identical in all relevant respects. Grider v. City of Auburn, 618

F.3d 1240, 1264 (11th Cir. 2010). In addition, a plaintiff must

allege more than broad generalities in identifying a comparator.

Griffin Indus., 496 F.3d at 1204.

      Here, Real did not provide sufficient facts about comparators

to show that they were similarly situated and that he was treated

differently from them. See Griffin Indus., Inc., 496 F.3d at 1202-

05; Grider, 618 F.3d at 1264.             As a result, he did not allege

enough plausible facts on the face of the complaint to support the

claim stated. See Twombly, 550 U.S. at 570.



                                      9
     C. Qualified Immunity

     The    Court    follows      a     “two-step     sequence      for   resolving

government officials' qualified immunity claims. First, a court

must decide whether the facts that a plaintiff has alleged . . .

make out a violation of a constitutional right.”                          “[I]f the

plaintiff has satisfied this first step, the court must decide

whether the right at issue was “clearly established” at the time

of defendant's alleged misconduct.”              Pearson v. Callahan, 555 U.S.

223, 232 (2009) (citations omitted).                 As the Court finds that

plaintiff    has    failed   to   adequately        allege    any   constitutional

violations against Perry, the Court need not reach the second step.

                                           IV.

     The City of Fort Myers is only named in Count Four of the

Amended Complaint, and the City raises one issue in its motion to

dismiss:    subject matter jurisdiction.            Plaintiff previously filed

an identical suit based on the same set of facts.                   See Real v. The

City of Fort Myers, 2:17-cv-117-FTM-38CM.                    On May 7, 2018, the

case was dismissed without prejudice because “it is unclear what

constitutional rights Defendants allegedly violated when Real was

neither arrested nor seized. . . . In short, Real does not allege

any elements of constitutional violations to give rise to federal

question    jurisdiction.         The    Court    thus   lacks      subject   matter

jurisdiction and dismisses this case without prejudice.”                      (Id.,

Doc. #51.)     The City of Fort Myers argues that plaintiff still



                                         10
fails to establish subject matter jurisdiction because no injury

can be traced to defendant’s actions, and therefore no case or

controversy is present.

     The Amended Complaint adequately asserts the district court’s

subject-matter jurisdiction under 28 U.S.C. § 1331. The threshold

question in determining whether a claim presents federal-question

jurisdiction under 28 U.S.C. § 1331 is whether the matter in

controversy arose under the Constitution, laws, or treaties of the

United States.    Bell v. Hood, 327 U.S. 678, 681–82 (1946).          Here,

Real asserts claims under the Fourth Amendment, the Due Process

Clause, and the Equal Protection Clause of the United States

Constitution which, while insufficiently pled, are not so “wholly

insubstantial    and   frivolous”   as    to   negate    the   existence   of

jurisdiction.    Bell, 327 U.S. at 682–83.         The City’s motion to

dismiss for lack of subject matter jurisdiction is therefore

denied.

     Count Four cannot stand, however, because all of the claims

against the officer are being dismissed.                The City cannot be

vicariously liable for the conduct of its officer if that conduct

did not violate the law, and therefore plaintiff has failed to

state a claim against the City.          Gold v. City of Miami, 151 F.3d

1346, 1350 (11th Cir. 1998) (“There is no respondeat superior

liability making a municipality liable for the wrongful actions of




                                    11
its police officers in making a false arrest.”) (citing Monell v.

Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978)).

     Accordingly, it is now

     ORDERED:

     1. Defendant   Michael   Perry’s   Amended   Motion   to    Dismiss

       Plaintiff's Amended Complaint (Doc. #29) is GRANTED and

       the Amended Complaint is dismissed without prejudice as to

       Michael Perry.

     2. Defendant City of Fort Myers’ Motion to Dismiss Plaintiff’s

       Amended Complaint (Doc. #3) is DENIED as to the lack of

       subject matter jurisdiction, but is GRANTED as to failure

       to state a claim.       The Amended Complaint is dismissed

       without prejudice as to the City of Fort Myers.

     3. Because plaintiff may be able to allege a plausible cause

       of action, plaintiff will be granted leave to file an

       amended complaint within fourteen (14) days of the date of

       this Opinion and Order.

     DONE AND ORDERED at Fort Myers, Florida, this         1st   day of

August, 2019.




Copies:
Plaintiff
Counsel of record




                                 12
